Case: 4:19-cv-01417-BYP Doc #: 1 Filed: 06/19/19 1 of 7. PagelD #: 1

_. FILED _
UNITE STATES DiStRcr Coutt JUN 13 2019
NokMERN DSTUC OF OHIO NORTHERW OiSrBIGT OF OHO
YOUNGSTO'
WAURucE DWAN Sw\TH, sect! 1 9 C V 1 Aly
PUA TUFF,

Ve

vata fo Be READ JIDGE PEARSON

HEAD NURSES APE Ua , ENoU publ

AVO TR Thera CAPACITY AS AN MAG, JUDGE BURKE

EM PbYEr oF CORE Cie oF

AMELIA , Lucas County Jail = Ve leelo, Ohig
DEPEDANTS,

Pimatice’s ComPUint Fer Cul AGHTS VioluTIO’
“LL, INyoRuTION

lL. TMS CASE SEEKS MONEY DAWAGES FoR THE PUINTIFA Nauicé
DWAL Smith, BG.40. 64393-O6G .Fot NEGLECT oF ProPee
MWEDIOL TLEATMET WhLe HE WAS PREVioustY DeTAINED
TH Cole Cwic OF Ayweica Ceca") -Slounéstown , A
Cav ate ComPaey VAT Owns And (WAN AGES PQWATE Parsons
ANT DETENTION CENTERS » Lattice DishUyeO A Pluctice o@
Moucy OF EMPLoYING LN REASONABLY NEGLGENT MEDILL
Tle ener, |

at. SumMsdiciionws ABO Venue

Z.TWIS ACTION TS BRouGHT Puesuand TW 42 Us.c. SEC. 1993
AnD IS FReMsed oN We EIGHT AKD Foutlesuts AMEND-
MERITS VO TYE UNITED STATES ConSiTUTWA. THis GouetT bAs
ORGINAL SuGtECT WATIER TuRisDichon of THE Fepener
QUESTION & PLESEUTED PURSUANT To 2A2U.5-C: SEC, 143} And
Sec. \343.
Case: 4:19-cv-01417-BYP Doc #: 1 Filed: 06/19/19 2 of 7. PagelD #2

3. THIS coud HAS SvuPPLEMeNTAL TUMSDICTION over PLAT EES!
STATE Uwclms Pusuout TD 22 USC: SEC. (B67:

& Venut xs ProPer AWd DwitSion , PyRSuUART TO 2BUS.C. SEL.
13M, Geust THE EVENTS GwinG MSE V0 TAS ACTION
OVevCtEd Tr, aw THe DEFERDANT whs lo Geb se THE
PoWMHeLY DiSimor of oro.

Tir. TAeTeS |

5, VUMFF, (uGce Duk Sei | 1S AN ADULT AND WAS &
RESIDENT OF OV, HE TS Now, PRESETLy TWOLLEUTED TO
Fol- Gilmer | 2O\ Foy Une} Glewwitle, uw 26351, He Grins
Tus Suit IN His TedwiduaAL CAPACITY AS OnE SuBdECT
To NEGUGEST Medial TREATMENT BY CCA-YOunGSTOUW .

6. DEFERDALT, CCUA-YounGSTOuuN , TS A PONE Coyafhey TAT
OWNS BPD MANAGES Pluvate PRISONS Ani DETENTION
CESTENS. AT 2240 HUBBARD Rok’) YounésToOun, OH 4450

7, DEFENDANT, VANSICIAN = SATE 4S lowtes Is Yourses TOWN
And WAS Tht Final DEUSION AND Poloy WwAYANG AUTHORITY
Me Te Weng oPeMTiWNs AND PATE UT GARE AY THe
COA- YounGSTown Medial PeEPArinen'

AW. PRo-se HUNG

3, CawnFF TS A Peo-Se UTIGANT wo TS A LYMAN

Ty THE law AnD Ds Motion £S Fitep PueSuanT
To Hawes vo KFetuen, 444 us. $19-52@ C1942),
VROER Die “LiBEtsl Comstuctien STARDA RO,”
Case: 4:19-cv-01417-BYP Doc #:1 Filed: 06/19/19 3 of 7. PagelD #: 3

é

AL. Facts

y, Mio 2 TO WARCH 2014, PLUINTIFF WAS t400SBD A CCA- YounGSTOWN
AND Began su€eQine of AWKLE Pain, SO He Betan (UTING
TN Wemtal sicle call GLiPS AS WELL AS GRIEVANLE 5\1(7S
HVTUNING THE CovdiTioe,

ID THE GRievAnces wens NEVER ANSWERED AvT> THE Pune , -
WAS [Sib +d $4. blackelh ye rou, Hosoital’ For Mea ical Te ead mend Per ee ey

Ove wally Z werd rangle eect +o tall, Cound is signee coats eg
\\. and x WOE ae Rinji ne medica! Cone Fron §o% . OMI, 4, " °
CopnTUccred MERA Awd Me Carns TNTEnsifien,
wsbile aT lelo,dourty Sai |) Plains HF °: .
\2. We PUNTTF SuFFareD FAN, no SLEEP) mo APPETIE, AuO
NO -SsleeP foe ABouT THREE weeleS, PlawtrF WAS WOT
AG@LE To StawO Ove To THe EXTREME far, oe eh any bangle
Dee 40 Gxytram Paina:
1 THe CLAINTIFE ACTER BEGG For THREE Weeks , Fually
Ghwo f MEDICAL Personal AFTER WAY Ghievawes AND
mice calL «SLAPS Were Pevied,

v4, PlawtriFe wext vo WeAD NvCSe SAFERRA tO ExAmine HIS
DETERIOATING Condition, However Ste elAwerD Tit SHS
WAS “Too BYSY" ABD Would noT EvAwinE Him,

(5, PUWTHEE ComTinvEn To SuBmi Cick CAL SLPS (Wathine Mey
VREET) fol SEVEML Weeks Apo Arar GowG TO THE
Mevicdl DEPARTMENT UN Ares uddesy , WE VAP Fouvd
Wis. SLCS TIN The TWhsH,

io. PUawtiPe® Toole THem Apo TMMEDIATELY SOs) THOw VO His
MoT @i' ¢ Home,
Case: 4:19-cv-01417-BYP Doc #:1 Filed: 06/19/19 4 of 7. PagelD #: 4

1t, Altea Mose evests, We PUrtiff Goucly AcssTance Fon
WE CACTAWWH Cror AYEemal Pde SS6IOMALD »An® S$ Howe diy
His Wound,

1G. We Oca Gor LTmmeiAit A@CQouAL To Seut Tie PLT,
Via TAS Poi VA, TO ST EL2ABETY WeELLY HosfiTAL .

(9. THe TLASTEF Was Lomedutely Takes Ito Smetoary Soeur,
Back To. BAck veTil THE ComdiTlond WAS ABETED.

20. Wie PHYSICA STATED THAT THe YUuingr Could Béve WoT
His LEG oR EVEN DieD HAO Pe Soy BEES ceMmedutely

TLeated.

2.Te PASTE S CopDitins WAS MERSA ApD Re WAS lost
COLL MoBUY TH Hig ankre Awd HAS Lost THE AB LT
To BE PHysialLy KCMUE o@ Wot He Geta WES
OF EWWPLOY MENT

27. Wsr PUWTFE'S ihc of CARE Guew To Him wad THE
TiQecy APD Choowwmere Lesul’ of THE DEFEODANT'S
VehGeute Don Grote To FAarve® To (loune ADEQuATE
Menial Als.

23, THAT THIS ACTON, OR IMACTION TS THe Poley AUD oR Coster
OF THE DefaoddeT, AND ERGs A Del Svtoe mdéfowt
To PuawtFl S$ RGthS PeoecreD UNOE THE EIGHTA AND
FoutteeetTH AwmMesDmestS To THE UNITED STATES ConSTTUTION.

24. TS oucy / custom of MEDAL wal PUCTE wAs ToLERMED
By The DefasaNts.
Case: 4:19-cv-01417-BYP Doc #:1 Filed: 06/19/19 5.of 7. PagelD #: 5

25. War This Polic¥/custom Was Me DiRecr Awd Raa: waTE CUSt
woe THE GAUTEE'S DAWAERS

he Nrolktwees of Fis Coms$TITUTIOWAL ushTs yuoee THE
—  - EGY YO FouRteesTh. AMaeDMATO CE THE unmeD_ _
STATES CopStituTes To BE FLEE Flow CQUEL AWD
URUSUAL Cup she BT:

G. Loss of FULL PAYSIML Use OF ANnVLES DOVE To THE
Ande oF MEDAL TRERMET,

C. EMoTosal TRav wd ,

dD. Enyee ExPeses To Be Toturted TH unltive
PW Gal THEMCY ALO menial WlectwmeT TO THE
Rave TEE,

“WE. CLAS.

26. DEFESOANUS AcTOMS AHO TwaclomS ConSTVTE AN ON-
ReiSonsOle -acle oF METAL TLectmauT, Con SnTTnne
CYJEL AYO veUSUAL PUNLSHMMEXT EN ContRAVENTUN OF
THE EIGHTH Ame MeoT , ACHOMABLE Pursuant To 42 uSics
— Set, 198%.

27. DEFaDANT'S Actions Aud TNACTONS ConSntvTe THE TR-
KesPoosiBilTy of Me Medial DEPT. AMO oMMwRes
Ts NOT ChoyidinG ADEQUATE MED CL Cire to THE
PUuWTIEE TH ConTUvOMod cf THe fouRWeTh Amovbma
KOTOR ARLE PuRsvANY yo 420.50. SEC, 1983,
Case: 4:19-cv-01417-BYP Doc #: 1 Filed: 06/19/19 6 of 7. PagelD #: 6

28, Vuwi€ PeSetves THE Gieky To PRoceED wiTH Any ABD All
Claws WiC THe Facts AVEIQED Ty Tas Comeluint sully ar
PURSGVANT TO THe NOTE (LEADING REGQuREwaN of FEDERAL |
Role of Cuil Yeccbure, 8.

“MT. Tuey TRL ReQuesred
2 UNE TLE BE Qvesy A Avy TRL em HS CLAM,
NAC. GeheF eQvesved

a. We PUWTEF See ALL FeleF avAuRLs under THe Law,
TecwvieG THe Amounl OF €596,066,0¢6 ts Combes story
TAMAS ApO ¥1,606, 0O6.06 TR Punvnue DAMAGES
Tecloding fWoawey Fees ant Costs, AWO ALL OTHER
APPherIUTE Belek

c
eestecttully So @mciten

v Manin 0: based DATE \06- 15-2014
TU RCE Swvity

KEG. po. 643593- both

FOL - Gal we

Roi Bok Gpae

Gleowitlhy Wy 2655)

~~

ey
reedtonal oe \duhien -C% | meee

rane ne ut al eae 19-0 O1417-BYP | Doc #. 1 Filed: G61 9/12 dO. fy Page alae it
Woes od A 219

P-0. Boy (600

27 TH STO) PMS 2.
(Nenville, Wy e638!

 

64393-0602

Thomas D Lambros CourtHouse |
125 Market ST

Youngstown, OH 44503

United States

4c 1 Pees pil HH OT ee Heypeye efits ads wpeaiaggj
